       Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 1 of 18



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN

                                             |
JOHN K. MACIVER INSTITUTE                    |
FOR PUBLIC POLICY and                        |
WILLIAM OSMULSKI,                            |      No. 3:19-cv-00649-SLC
                                             |
             Plaintiffs,                     |
                                             |
v.                                           |
                                             |
TONY EVERS, in his official                  |
capacity as Governor of the State of         |
Wisconsin,                                   |

             Defendant.


                 MEMORANDUM OF LAW SUPPORTING
                MOTION FOR PRELIMINARY INJUNCTION


      The First Amendment protects a right of equal access among journalists to

public events and press briefings by public officials. Officers of the state may not

selectively target particular journalists for exclusion from the press corps based on

their coverage or viewpoint or their editorial board’s viewpoint. In this case,

Governor Tony Evers has prevented Plaintiffs MacIver Institute and William

Osmulski from attending press briefings open to other journalists and excluded

Plaintiffs from a media listserv that invites journalists to the Governor’s press

conferences and public events. This extraordinary violation of the First Amendment




                                         1
        Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 2 of 18



demands prompt rectification by an extraordinary remedy: a preliminary injunction

protecting these journalists’ First Amendment rights.

        Though a preliminary injunction is an extraordinary remedy, it is appropriate

in cases like this where an elected official bars a journalist from equal press access.

See CNN v. Trump, No. 1:18-cv-02610-TJK, transcript of TRO hearing on Nov. 18,

2018,        https://en.wikipedia.org/wiki/File:CNN_v._Trump_transcript_2018-11-

16.pdf (D.D.C.) (Judge Kelly grants a temporary restraining order restoring the

White House press pass of CNN reporter Jim Acosta). After reviewing the Seventh

Circuit’s three factors and the balance of harms, this Court should issue a preliminary

injunction protecting these journalists’ First Amendment rights.



                                       FACTS

        The MacIver Institute is a 501(c)(3) nonpartisan, nonprofit organization based

in Madison, Wisconsin (Healy Affidavit, 2). It bills itself as “the Free Market Voice

for Wisconsin” (Healy Affidavit, 3). It sponsors research and scholarship and the

MacIver News Service, an accredited team of journalists who cover important stories

related to state and local government in Wisconsin (Healy Affidavit, 4). None of its

employees are registered to lobby on any pending rules or legislation (Healy

Affidavit, 5). Last year (2018) the MacIver Institute won a bronze award in the

“Excellence in Journalism” competition from the Milwaukee Press Club for their

long-form, hard-news reporting (Healy Affidavit, 6). MacIver is credentialed by the

                                           2
       Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 3 of 18



Wisconsin State Legislature to cover its activities (Healy Affidavit, 7). Neither

William Osmulski nor any other MacIver journalist has ever been ejected from a

press conference for being disruptive or disrespectful (Healy Affidavit, 8; Osmulski

Affidavit, 12).

      William (Bill) Osmulski is the news director for the MacIver Institute

(Osmulski Affidavit, 1). He previously worked as an award-winning television news

reporter or editor in Milwaukee, Madison, and Eau Claire (Osmulski Affidavit, 2-

3). He currently produces a public-affairs show for WVCY-TV 30 in Milwaukee

(Osmulski Affidavit, 4).

      Tony Evers is Governor of Wisconsin. He regularly holds press conferences

to answer questions from news media. He also regularly holds public events after

which he will answer questions from news media (sometimes called a media avail

or gaggle in the industry). He advises over 1,000 media outlets and others of these

events by emails that are sent by his press staff to an electronic media-advisory

listserv (see Exhibit 1, the list of recipients of the listserv, and Exhibit 2, several

example media advisories; both exhibits were obtained through public records

requests).

      From the beginning of the Evers administration in January, Osmulski and his

former MacIver colleague Matt Kittle have requested numerous times to be on the

media-advisory listserv, and the Governor continues to exclude them from this

listserv (Osmulski Affidavit, 5). Exclusion from the listserv makes it substantially

                                          3
       Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 4 of 18



harder for MacIver reporters to attend and ask questions at the Governor’s events

and press conferences.

      When the MacIver reporters learn of the Governor’s press events by other

means, whether from news corps colleagues or published reports, they are

sometimes permitted in and sometimes denied access. In February 2019, the

Governor’s office hosted a press briefing for the Capitol press corps several hours

before the Governor announced the biennial budget (Exhibit 3). During this meeting,

Capitol beat reporters were given early access to key budget documents and the

opportunity to ask questions of top administration officials. MacIver journalists did

not receive notification of the briefing (Osmulski Affidavit, 6). They heard about it

from other reporters and emailed the Governor’s press staff with their RSVP

(Osmulski Affidavit, 7). When they went to the room where the briefing was held,

they were stopped by staff and told they were not on the RSVP list (Oslumski

Affidavit, 8). When they asked whom they could speak to about this, they were told

that the relevant staffer (Melissa Baldauff, the Governor’s deputy chief of staff

responsible for communications) was unavailable, but that they could email or call

her (Osmulski Affidavit, 9). They were not permitted in the briefing (Osmulski

Affidavit, 10). The MacIver journalists subsequently contacted Baldauff several

times, and never received a response (Osmulski Affidavit, 11). Counsel for the

journalists also wrote a letter to Baldauff and the Governor explaining the law as

laid out in this memorandum, and was rebuffed in his request for his clients to

                                         4
       Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 5 of 18



receive equal access (Exhibits 4, Suhr’s initial letter, 5, Governor’s response, and 6,

Suhr’s response).

      Upon investigation and the filing of several open records requests, the

MacIver journalists learned that their exclusion from the budget briefing was part of

a consistent pattern of exclusion leaving them out of notifications about the

Governor’s public events and press conferences. Though given several opportunities

to change course (Osmulski Affidavit, 11; Exhibits 4, 6), the Governor has persisted

in his policy of barring these journalists from equal access and treatment.



                            STANDARD OF REVIEW

      The U.S. Court of Appeals has set up a two-stage test for the issuance of a

preliminary injunction:

      A party seeking a preliminary injunction must satisfy all three
      requirements in the “threshold phase” by showing that (1) it will suffer
      irreparable harm in the period before the resolution of its claim; (2)
      traditional legal remedies are inadequate; and (3) there is some
      likelihood of success on the merits of the claim. Girl Scouts of Manitou
      Council, Inc. v. Girl Scouts of U.S. of Am., Inc., 549 F.3d 1079, 1086
      (7th Cir. 2008). If a party makes the necessary showing, the court
      moves to the “balancing phase.” Id. At that phase, the court employs a
      sliding-scale approach and “weighs the factors against one another,
      assessing whether the balance of harms favors the moving party or
      whether the harm to other parties or the public is sufficiently weighty
      that the injunction should be denied.” BBL, Inc. v. City of Angola, 809
      F.3d 317, 324 (7th Cir. 2015).




                                          5
          Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 6 of 18



HH-Indianapolis, LLC v. Consol. City of Indianapolis, 889 F.3d 432, 437 (7th Cir.

2018). Considering these three factors, this Court should conclude that the Plaintiffs

have made the requisite showings, and that the balance of harms favors their request.



                                   ARGUMENT

      The Court should issue a preliminary injunction enjoining the Governor from

continuing to exclude MacIver journalists from equal press access. Plaintiffs will

suffer irreparable harm without an injunction because they will continue to be denied

equal access from press events, traditional legal remedies are inadequate to resolve

this harm, and Plaintiffs are likely to success on the merits of their constitutional

claims.



I.    Plaintiffs suffer irreparable harm by being excluded from equal access to
      the Governor’s press events.

      MacIver’s journalists suffer irreparable harm every day that they are excluded

from equal access to the Governor’s press events. The Governor regularly holds

events in the state capitol, in Madison, and across the state. During these events, he

announces new initiatives, delivers remarks on the important topics facing the state,

interacts with constituents, and takes questions from the news media. It is the bread-

and-butter of reporting for statehouse journalists to cover these events and to ask

questions about national and state news.


                                           6
       Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 7 of 18



      Every day that the MacIver journalists are denied equal access to these events,

their ability to report important news is substantially compromised. “A person

singled out for exclusion from the courtroom, who is thereby barred from first-hand

knowledge of what is happening there, … is placed at an extraordinary disadvantage

in his or her attempt to compete in the ‘marketplace of ideas.’” Huminski v.

Corsones, 386 F.3d 116, 146 (2d Cir. 2004). Though they continue to work hard and

regularly break other stories, the MacIver journalists must rely on others’ reporting

and after-the-fact press releases to know the Governor’s activities. Though they

occasionally learn of public events or press conferences beforehand from other

sources, the vast majority of the time leaving them off the listserv prevents them

from asking the Governor questions about stories they are reporting on or the news

he is making at these stops.

      Moreover, the “loss of First Amendment freedoms, for even minimal periods

of time, unquestionably constitutes irreparable injury” for purposes of the issuance

of a preliminary injunction. Backpage.com, LLC v. Dart, 807 F.3d 229, 239 (7th Cir.

2015) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)). As demonstrated below

in the discussion of likelihood of success on the merits, these are fundamental First

Amendment freedoms, the loss of which is just such an irreparable injury.




                                         7
       Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 8 of 18



II.    Traditional legal remedies are inadequate to resolve the irreparable
       harm Defendants have caused to Plaintiffs.

       Traditional legal remedies (i.e., money damages) are inadequate. The injury

here is literally “irreparable”—there is no way for the Governor to later make whole

the lost opportunity to exercise First Amendment freedoms or to cover important

news conferences or press events.

       Furthermore, Plaintiffs ask for no damages in their complaint. They seek only

equal and fair treatment like the rest of the press corps. This is a circumstance “when

the nature of the loss incurred by the plaintiff makes it difficult to calculate

damages.” Girl Scouts of Manitou Council, Inc., 549 F.3d at 1095. Though the

Plaintiffs’ work as a journalism outlet is impacted by the denial of equal treatment,

it is hard to put a dollar value on its loss of access. As a nonprofit news source the

Institute is not in the business for dollars; it goes about its work because it believes

in its mission. The Governor’s actions, however, make it substantially harder for it

to go about that mission successfully when he denies them basic equal access to the

top elected official in the state.



III.   Plaintiffs are likely to succeed on the merits of their First and Fourteenth

Amendment Claims.


       Plaintiffs are likely to succeed on the merits of their First and Fourteenth

Amendment claims. At a minimum, they pass the “low threshold” that their claims

                                           8
          Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 9 of 18



have a “better than negligible” chance of success. HH-Indianapolis, LLC, 889 F.3d

at 437.

      A.       Plaintiffs are likely to succeed on their First Amendment claim
               against Defendant for violating their right to equal access to
               information and events. (Count I)

      The First Amendment’s freedom of the press clause includes a right of equal

access for all journalists to information or events made generally available to the

press corps. Sherrill v. Knight, 569 F.2d 124, 129-30 (D.C. Cir. 1977) (“Not only

newsmen and the publications for which they write, but also the public at large have

an interest protected by the first amendment in assuring that restrictions on

newsgathering be no more arduous than necessary, and that individual newsmen not

be arbitrarily excluded from sources of information.”). Accord Anderson v. Cryovac,

Inc., 805 F.2d 1, 9 (1st Cir. 1986); Am. Broad. Cos. v. Cuomo, 570 F.2d 1080, 1083

(2d Cir. 1977) (“once there is a public function, public comment, and participation

by some of the media, the First Amendment requires equal access to all of the

media...”); Lewis v. Baxley, 368 F. Supp. 768, 777 (M.D. Ala. 1973) (freedom of the

press includes equal access of media to press conferences).

      This is an important First Amendment right which is protected by strict

scrutiny. Sherrill, 569 F.2d at 130 (“such refusal must be based on a compelling

governmental interest.”); United Teachers of Dade v. Stierheim, 213 F. Supp. 2d

1368, 1375 (S.D. Fla. 2002) (same); Borreca v. Fasi, 369 F. Supp. 906, 909 (D.

Haw. 1974) (same). See United States v. Connolly, 204 F. Supp. 2d 138, 139 (D.

                                          9
      Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 10 of 18



Mass. 2002) (“[O]nly in the most extraordinary circumstances is the government

permitted, consistent with the First Amendment, to discriminate between members

of the press in granting access to trials and other governmental proceedings.”).

      In this instance, the MacIver journalists have been denied the equal access

which the First Amendment guarantees them. They are prevented from engaging in

newsgathering at the Governor’s events and press conferences on the same basis as

all of their colleagues in the press corps. They have been arbitrarily excluded from

the Governor’s press events and listserv while hundreds of other journalists, and

many non-journalists, are included on the same list.

      Moreover, the Governor can present no compelling interest at stake in such a

denial. The MacIver journalists have never been disruptive or disrespectful in a press

conference with Governor Evers or any other public official. See CNN v. Trump, No.

1:18-cv-02610-TJK, (D.D.C. Nov. 2018) (On TRO review, Jim Acosta’s behavior

during a presidential press conference not a basis for revoking his press pass). They

present no security threat to the Governor. See Sherrill, 569 F.2d at 130 (Secret

Service may deny press passes to genuine security threats to the President). Nor is

this an instance where there are simply a limited number of seats for the press pool

on Air Force One. See Frank v. Herter, 269 F.2d 245, 248-49 (1959) (Burger, J.,

concurring) (Secretary of State may use neutral criteria to allocate press seats on his

plane for a foreign trip); Getty Images News Servs. v. DOD, 193 F. Supp. 2d 112,

120 (D.D.C. 2002) (same, as to access to military base, but even then the government

                                          10
      Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 11 of 18



should make its neutral criteria known to reporters). There is no obvious sufficient

reason that would justify the MacIver journalists’ exclusion.

      Importantly, this is not a case where the journalists are seeking special

treatment. They acknowledge the First Amendment contains no right to an off-the-

record tidbit or an exclusive interview. See Balt. Sun Co. v. Ehrlich, 437 F.3d 410

(4th Cir. 2006); Youngstown Publ’g Co. v. McKelvey, No. 4:05 CV 00625, 2005 U.S.

Dist. LEXIS 9476, at *17-18 (N.D. Ohio May 16, 2005). But that is not the type of

access Plaintiffs seek here. Instead, they only want the same access that all members

of the Capitol press corps receive to cover the Governor’s press events and briefings.

      B.     Plaintiffs are likely to succeed on their First Amendment claim
             against Defendant for discriminating against them based on their
             viewpoint. (Count II)

      The First Amendment’s freedom of speech clause prohibits government from

discriminating among citizens on the basis of viewpoint. Lamb’s Chapel v. Center

Moriches Union Free School Dist., 508 U.S. 384, 394 (1993) (“The First

Amendment forbids the government to regulate speech in ways that favor some

viewpoints or ideas at the expense of others.”). This prohibition on viewpoint

discrimination extends to denying press access based on an outlet’s content or

viewpoint. Sherrill, 569 F.2d at 129 (“arbitrary or content-based criteria for press

pass issuance are prohibited under the first amendment”). See McBride v. Vill. of

Michiana, 100 F.3d 457, 461-62 (6th Cir. 1996) (retaliating against a reporter

because of the stories she reports by barring her from equal access violates the First

                                         11
       Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 12 of 18



Amendment); Quad-City Cmty. News Serv., Inc. v. Jebens, 334 F. Supp. 8, 13 (S.D.

Iowa 1971). See also Richmond Newspapers v. Virginia, 448 U.S. 555, 583 (1980)

(Stevens, J., concurring) (“Today, however, for the first time, the Court

unequivocally holds that an arbitrary interference with access to important

information is an abridgment of the freedoms of speech and of the press protected

by the First Amendment.”).

       Press-pass decisions are subject to judicial review for “arbitrariness which

would render the basis of the choice discriminatory. If, for example, the choice was

limited only to Democrats or only to Republicans, obviously that would be improper

and would fall.” Frank, 269 F.2d at 247 (Burger, J., concurring). This is just what

has happened here. Journalists who are affiliated with institutions that have a liberal

or progressive viewpoint are included in the Governor’s press events and listserv

(see Exhibit 1, listing outlets on the listserv including The Progressive magazine,

Madison Capital Times newspaper, and Devil’s Advocate radio show). Meanwhile,

journalists affiliated with an institution with a conservative or free-market

viewpoint, namely the MacIver journalists, are excluded (Healy Affidavit, 3).

       In a statement to media in response to the filing of the complaint in this case,

the Governor’s spokeswoman said he believes in a “fair and unbiased press corps.”

Conservative Think Tank Sues Wisconsin’s Evers Over Access, Associated Press,

Aug.            7,           2019,             available           online            at

https://www.nytimes.com/aponline/2019/08/07/us/ap-us-wisconsin-governor-

                                          12
      Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 13 of 18



access-lawsuit.html. When a government official sets himself up as the judge of his

own press coverage to determine when particular reporters are no longer “fair and

unbiased,” he is basically admitting viewpoint discrimination.

      First off, the government has no interest in ensuring only “fair and unbiased”

news media can cover public affairs. In fact, quite the opposite: the First Amendment

protects a strong, independent press corps that embraces a wide variety of

viewpoints. This stems from our “profound national commitment to the principle

that debate on public issues should be uninhibited, robust, and wide-open, and that

it may well include vehement, caustic, and sometimes unpleasantly sharp attacks on

government and public officials.” New York Times Co. v. Sullivan, 376 U.S. 254,

270 (1964).

      To our case here, though, any attempt by the government to ensure “fair and

unbiased” news media inevitably results in viewpoint discrimination. When

government officials get in the business of deciding for themselves which news

outlets are “fair and unbiased” in their coverage of those officials, they are making

impermissible judgment calls about each outlet’s reporting and viewpoint. And those

outlets whose viewpoint they don’t like, that often file stories or run editorials that

are considered critical, or who engage in investigative reporting of an incumbent’s

administration that uncovers dirty laundry—those outlets are deemed “unfair” and

“biased” and thus denied press access. This case is a government official picking

winners and losers among the press corps based on whether he feels they criticize

                                          13
      Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 14 of 18



him too often. Yet who is the First Amendment’s freedom of the press guarantee

for? News outlets that praise the incumbent administration do not need its protection.

It is precisely those outlets that probe, challenge, and courageously report the real

scoop that need shelter from retaliation by the parties in power.

      Finally, the “fair and unbiased” test is always applied one-sidedly. The test

presumes two categories of journalists (fair and unfair) when there are really three:

those who are biased against us, those who are fair, and those who are biased in our

favor. Those who are biased against us are excluded, those who are considered fair

by us are allowed to remain, and those who are biased in our favor we also sweep in

with those who are fair. In other words, an outlet with a conservative-leaning

editorial viewpoint is excluded, but several outlets with liberal-leaning editorial

viewpoints are included (see the media listserv, Exhibit 1, which includes the

Madison Capital Times, the Progressive magazine, and the Devil’s Advocate radio

program, all of which have liberal-leaning editorial viewpoints).

      This sort of picking-and-choosing who is “fair” or “unbiased” is

unconstitutional: “Requiring a newspaper’s reporter to pass a subjective

compatibility-accuracy test as a condition precedent to the right of that reporter to

gather news is no different in kind from requiring a newspaper to submit its proposed

news stories for editing as a condition precedent to the right of that newspaper to

have a reporter cover the news. Each is a form of censorship.” Borreca, 369 F. Supp.

at 909-10 (finding against a mayor who excluded a particular reporter from press

                                         14
      Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 15 of 18



conferences). The judge in Borreca wrote later in his opinion, “[a] free press is not

necessarily an angelic press. Newspapers take sides, especially in political contests.

Newspaper reporters are not always accurate and objective.” Id. at 910. The

appropriate response, however, is for the government official to dispute or criticize

the reporting. But the government official crosses a line “when criticism transforms

into an attempt to use the powers of governmental office to intimidate or to discipline

the press or one of its members because of what appears in print. . .” Id. That is the

line Governor Evers has crossed in this case.

      C.     Plaintiffs are likely to succeed on their Fourteenth Amendment
             claim against Defendant for violating their right to equal protection
             of the laws. (Count III)

      Finally, the Fourteenth Amendment guarantees all citizens equal protection of

the laws against arbitrary or unfair enforcement by state governments. It is a

violation of that protection for the government to grant access to one news

organization and deny it to another. McCoy v. Providence Journal Co., 190 F.2d

760, 766 (1st Cir. 1951); Westinghouse Broad. Co. v. Dukakis, 409 F. Supp. 895,

897 (D. Mass. 1976) (same).

      Here again the government must show a compelling state interest to justify its

classification. Quad-City Cmty. News Serv., Inc. v. Jebens, 334 F. Supp. 8, 15 (S.D.

Iowa 1971) (“Defendants’ denial of access by Quad-City to records available to the

other media presents an obvious case of denial of equal protection of the law in

violation of the Fourteenth Amendment of the federal Constitution. No showing

                                          15
         Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 16 of 18



merely of a rational relationship to some colorable state interest suffices to justify a

classification between media permitted access to the reports and others which are

not so permitted. Any classification which serves to penalize or restrain the exercise

of a First Amendment right, unless shown to be necessary to promote a compelling

governmental interest is unconstitutional.”). Again, the Governor cannot meet this

standard—there is no such interest which justifies his decision to exclude MacIver

while permitting access to all others.



IV.    Plaintiffs and the public will suffer substantial harm without a
       preliminary injunction while there would be no harm to Defendants
       should the Court enter a preliminary injunction.

       The balance of harms favors the Plaintiffs. First, the harm to MacIver and its

journalists is substantial:

       Certainly the exclusion of particular reporters from the news presented
       each morning at on-the-record press conferences, which hundreds of
       other reporters are eligible to attend, affects the content and quality of
       the news that is reported as well as access to the sources of news.
       Moreover, it is important to recognize that this is not a single, sporadic
       refusal of access. Exclusion from the press galleries constitutes a
       permanent disadvantage with regard to the gathering of news and has a
       significant impact when measured in terms of the First Amendment,
       both upon the publication excluded and others in similar situations.

Consumers Union of United States, Inc. v. Periodical Correspondents’ Assoc., 365

F. Supp. 18, 26 (D.D.C. 1973), rev’d on other grounds, 515 F.2d 1341 (D.C. Cir.

1975).



                                          16
      Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 17 of 18



      Second, the exclusion harms not only MacIver and its journalists, but the

public at large as well. “Exclusion of an individual reporter also carries with it the

danger that granting favorable treatment to certain members of the media allows

the government to influence the type of substantive media coverage that public

events will receive, which effectively harms the public.” Huminski, 386 F.3d at

147 (internal quotation marks omitted). In fact, “it appears that the public interest

will be well served by [injunctive] relief.” United Teachers of Dade, 213 F. Supp.

2d at 1376.

      Moreover, considering the effect on the other side, the Governor will suffer

no harm, “merely involve some minor inconvenience to the [Governor’s] press

staff.” Cable News Network, Inc. v. Am. Broad. Cos., 518 F. Supp. 1238, 1246 (N.D.

Ga. 1981) (granting a preliminary injunction to CNN ordering the White House to

include television reporters in the regular press pool for limited-access presidential

events on the same basis as print reporters). The inclusion of the MacIver journalists

requires nothing more than adding a few names to a listserv or setting a few extra

chairs at a press conference; there is no harm to the Governor; only the slightest

inconvenience to staff.



                                  CONCLUSION

      The harm suffered by Plaintiffs by Defendant is irreparable, monetary

damages are inadequate to resolve Plaintiffs’ injury, and Plaintiffs are very likely to

                                          17
      Case: 3:19-cv-00649-jdp Document #: 7 Filed: 08/20/19 Page 18 of 18



succeed on all three counts of the Complaint. Further, Plaintiffs and the public will

suffer a substantial harm by Plaintiff’s continued exclusion from Defendant’s press

events, whereas there is no harm to the Governor from this Court granting Plaintiffs’

motion for preliminary injunction, only at most a very slight inconvenience.

Plaintiffs respectfully request that their motion be granted.



Dated: August 20, 2019                         Respectfully Submitted,

                                               JOHN K. MACIVER INSTITUTE
                                               FOR PUBLIC POLICY

                                               WILLIAM OSMULSKI

                                               By:   /s/ Daniel R. Suhr

Daniel R. Suhr (WI State Bar #6321108, WDWI admission April 9, 2019)
Jeffrey M. Schwab (pro hac vice motion forthcoming)
Liberty Justice Center
190 South LaSalle Street, Suite 1500, Chicago, Illinois 60603
Telephone (312) 263-7668
Facsimile (312) 263-7702
dsuhr@libertyjusticecenter.org
jschwab@libertyjusticecenter.org

Attorneys for Plaintiffs




                                          18
